DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment, filed on 10/20/2021.

	Status of Claims:
		Claims 1, 4, 6, 10, and 15-17 were amended; and 
		Claims 2-3 were cancelled.

	Allowable Subject Matter
Claims 1 and 4-17 are allowed over prior art of record.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a radial compressor for a supercharging device of an internal combustion engine comprising: a rotor shaft rotatably mounted in a bearing assembly; a compressor impeller arranged in a compressor housing for conjoint rotation on the rotor shaft; an air supply channel for carrying an air mass flow to the compressor impeller; an iris diaphragm mechanism to at least partially close and open a diaphragm aperture allowing variable adjustment of a flow cross 
“a plurality of lamellae respectively rotatable about a center of rotation and each having a lamella main body and an actuating element for actuating the respective lamella, 
wherein the main body and the actuating element are integral to the respective lamella, 
wherein the actuating element of at least one lamella is formed from a protuberance on the lamella main body to extend perpendicularly with respect to a main extent plane defined by the lamella main body, and
wherein the lamella main body is formed from sheet metal, and the actuating element is manufactured by bending of the protuberance.”

Regarding Claim 15, the prior art fails to disclose or render obvious the claimed combination of a lamella for an iris diaphragm mechanism of a radial compressor, wherein the lamella has a plate style lamella main body, a bearing element for the rotatable mounting of the lamella, and including:
“a pin style actuating element, for actuating the respective lamella, the main body and the actuating element are integral parts of the lamella,
wherein the actuating element of the lamella is formed from a protuberance on the lamella main body to extend perpendicularly with respect to a main extent plane defined by the lamella main body, and 
wherein the lamella main body is formed from sheet metal, and the actuating element is manufactured by bending of the protuberance.”

Regarding Claim 16, the prior art fails to disclose or render obvious the claimed combination of a method for producing a lamella including:
“providing a plate style lamella semi-finished part composed of sheet metal, which has a lamella main body with an outer edge and a bearing element for the rotatable mounting of the lamella, wherein a protuberance is formed which projects beyond the edge; and 
bending the projecting protuberance relative to the lamella main body such that the protuberance extends perpendicular to a main extent plane defined by 4Application No.: 16/818,194Attorney Docket No.: 20 17P03701 WOU S-CP Reply to Office Action of 9/2/21 the lamella main body, and thus an actuating element is formed as an integral constituent part of the lamella.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867. The examiner can normally be reached M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
October 25, 2021